Citation Nr: 1808048	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for arthritis of the left ankle. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971 and from December 1971 to December 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction is currently retained by the RO in Houston, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to an increased rating in excess of 20 percent for arthritis of the left ankle. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for increased rating in excess of 20 percent for arthritis of the left ankle. 38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017). 






REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In December 2017 correspondence, the Veteran stated that he wished to withdraw from appellate review his claim of entitlement to an increased rating in excess of 20 percent for arthritis of the left ankle. This statement expresses clear intent to withdraw the Veteran's service connection claims currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on this matter. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).


ORDER

The appeal for an increased rating in excess of 20 percent for arthritis of the left ankle is dismissed.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


